TANZER, J.
It has been my practice since joining this court not to participate in the review of cases in which I participated as a judge of the Court of Appeals. This is such a case and I am not participating in its decision. The result is unaffected by any action of mine.
To abstain in silence, however, would be misleading. Because this case was decided by a four-member majority which included my predecessor, the validity of the majority opinion as precedent depends upon whether I would have concurred. I would not necessarily in a future similar case concur in the reasoning of the majority in this case.